Title: To George Washington from David Stuart, 11 March 1790
From: Stuart, David
To: Washington, George

 

Dear Sir,
11th March 1790—Abingdon [Va.]

As I have at length made an agreement with Mr Alexander, which will be binding, if it meets with your approbation, I shall endeavour to give you every information in my power, to enable you to judge of the propriety or impropriety of it—I informed you in my last, that I had little expectation of effecting any with him, as he had receded so far from his original proposals, as to demand a thousand pounds, besides rents—Finding soon after, that all his friends except Mr Massey, dissuaded him strongly from accepting even these terms; influenced by the importance of the suit which might issue in the total ruin of the estate, I made him the offer of six hundred pounds exclusive of the rents—He rejected it at the time, and I really believe would have continued to do so still, but for some heavy judgements which have lately been obtained against him—I can only say, I have done for the best, and have had as much trouble, as I believe any one ever had; for he is the most trifling, undecided character that ever I met with—As it may seem odd, that I never before attempted a compromise; I must observe that when I first undertook the business of the estate, besides being influenced by Mr Dandridge having never offered it; I found the Lawyers of opinion that the tender would be considered as good—About two years ago, understanding that some had been rejected, as not made in the proper kind of money, I mentioned to Mr Marshall, the propriety of inspecting the money which had been tendered to Mr Alexander, and he advised it—To my astonishment it turned out improper. After this discovery however, it was the opinion of Baker & Marshall, that the twelve thousand pounds would be scaled at six for one—Considering two thousand pounds as no bad bargain for the Estate, I still remained satisfied, and pressed for a trial—When this came on last Summer, these gentlemen changed their sentiments, and gave it as their opinion, that the 48.600£ would be scaled. This circumstance induced me to put off the trial, and offer a compromise—But there is a difference of opinion between my Council, and Mr Alexanders, even with respect to the scale—Mine found their opinion of it’s being fixed at six, from the date of the deeds, the 25th of December 78—while Mr Alexander’s are sanguine in

their expectations, of establishing it at five, the time at which the agreement afterwards confirmed was first entered into—Coll Simms whom I have consulted, agrees with Alexander’s Lawyers. Tho’ this difference is important, Coll Tailor thinks Alexander’s chance for the 48.600£ very good—The consideration of this contrariety of opinions, with the ruin which would be entailed on an infant family, if my Lawyers were disappointed in their most sanguine expectations, (and these not very favourable) determine me in my offer—Tho’ the terms are not so advantageous as those of the last year, I cannot for my part but think it better to close with them, than to remain any longer in such a dreadfull state of suspence. I have now informed you of every circumstance I am possessed of, and given you a full detail of my conduct in this disagreeable business, with the motives which have influenced me—Inclosed you have a copy of the agreement, with Messrs Randolph’s, Marshall’s, & Innis’s opinions respecting the tender—I forgot to inform you last fall, that by the advice of all my Lawyers, I petitioned the Assembly to be empowered to make any compromise in this affair, which should recieve your approbation, and succeeded—I thought this necessary, to secure us both from any future injury or censure—I have waited from the date of the agreement, ’till now, hoping to get the law, to send to you, but I have been disappointed—The time I have to prepare for the first payment, if the agreement meets with your approbation, is so short as not to permit me to use further delay. The purport of the law as I am informed by Mr Lee & Randolph, is empowering me to make any compromise, which shall recieve your approbation, expressed under your hand & seal—It will therefore be necessary I presume, that this should be done on a seperate instrument of writing, in order that it may be recorded, and have the appearance of more authenticity, than the mere signification of your consent by letter. As I shall set out for Williamsburg early in April, to prepare for the trial with Coll Basset, I must beg to hear from you as quickly as possible. The persons I mean to appoint on my part, one Coll Macarty, and Mr Wm Herbert—My reasons are these—M’Cartys estimation of the land two years ago, when I appointed several for that purpose, was much the lowest—Besides, he rents out as I am informed, seven or eight hundred acres of good land, with ten negroes in Prince William, for 90£

a year—Herbert has a very unprofitable plantation near me—If you however can think of any more proper, I beg you will mention them.
We had last night, as heavy a fall of snow as I allmost ever saw—it is nearly knee deep—the wheat has I fear suffered much from the previous frosts—I have no news, except a little bustle which Coll Forrests politicks have just excited in G[eorg]etown—He has had influence enough with the Corporation in that town, to get a duty laid on all imported goods for the benefit of that place alone—It is certainly a most extraordinary measure and must if followed by other towns, produce infinitely more variety in the duties than existed under the States. Mrs Stuart & the family went a fiew days ago to Mt Vernon—Begging my best respects to Mrs Washington I am Dr Sir Your Affecte Serv:

Dd Stuart

